ORDER

PER CURIAM.
Terry Lee Hardee (Husband) appeals from the trial court’s decree dissolving his marriage to Beth Lucille Hardee (Wife). Husband contends that the trial court erred by distributing the marital property without offsetting against his share a debt associated with property awarded to him. Husband also contends that the trial court erred by awarding retroactive child support to Wife. Finally, Husband claims that the trial court erred by awarding him property that he did not request and Wife was willing to take.
The judgment of the trial court is affirmed. Rule 84.16(b).